The opinion of the court was delivered by
Swayze, J.
The papers presented to us fail to show any return by the justice to the writ.. We have before us only a state of the case agreed upon by counsel. Such a statement can present no legal error requiring the reversal of the judgment. Haynes v. Cape May, 23 Vroom 180, 184.
The state of the case does indeed set forth that the prosecutor perfected his certiorari as the law requires, but this is only the conclusion of counsel and does not obviate the necessity of presenting a formal return. We ought not to reverse a judgment without having the opportunity even to examine the record. We may perhaps infer that some papers, records and proceedings were sent up and returned by the justice, but there is nothing in the stipulation to enable us to determine what those papers, records and proceedings were, nor whether they showed a final judgment, and counsel have expressly stipulated that the case shall be argued upon the agreed facts in lieu of the papers, records and proceedings. It would be manifestly improper for us to allow counsel to substitute their *187agreement for the actual judgment rendered by the justice. Such a course would make the validity of a judgment depend upon what counsel happened to agree upon whether in accordance with the record or not. ■
Our rules require copies of the state of the case to be furnished to the court, and we may assume that the copies furnished are complete. We are not obliged to look at the original papers in the clerk’s office. This salutary rule has been stated by the Court of Errors and Appeals and is equally applicable to this court. Davis v. Littell, 35 Vroom 595.
The writ of certiorari must be dismissed, with costs.